Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 9, 15, 18 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection are directed to the newly amended claims that change the scope of the claims as a whole and are open to new grounds of rejection/interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 14, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 20180307311) in view of Woods et al. (US 20180239144) and Nurgaliyev et al. (“Improved Mult-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Asistant,” hereinafter “Nurg”).
Re claim 1, Webb teaches Re claim 1, Webb teaches a method comprising:
at a device including one or more processors, non-transitory memory, and one or more displays (see Fig. 1, virtual reality device with storage and game engine in communication with a server and computing device), (see [0104], in reference to Fig. 5A-5D, a virtual reality headset 502a) and ([0101-0102], system including one or more computers, and virtual reality display or device, e.g., the virtual reality headset 102 of Fig. 1).
obtaining image data characterizing a field of view captured using an image sensor ([0110] The system obtains snapshots of a real world environment corresponding to the MR environment (step 604). In some implementations the system may obtain snapshots of the real world environment by dynamically obtaining snapshots of the real world environment at regular intervals of time, e.g., every three seconds. For example, a viewer of the MR environment may wear a VR headset or other device that includes a camera that is configured to obtain photographic images of the real world environment corresponding to the MR environment. The obtained photographic images therefore correspond to the viewer's changing field of view. Continuing the example above, a viewer of the MR environment may be located in a warehouse or factory. In this example, the system may obtain photographic images of the warehouse or factory at regular intervals of time as the viewer moves around the warehouse or factory).  Webb teaches obtaining image data characterizing a field of view captured using a camera while a user wears a VR headset.
identifying in the image data a contextual trigger for one of a plurality of contextual computer-generated reality (CGR) digital assistants ([0083] The system may log the user actions using one or more sensors positioned within a real world environment corresponding to the VR environment and/or one or more sensors positioned on the user or VR headset. The sensors can include IoT sensors, VR sensors, or mixed reality (MR) sensors. For example, one or more sensors may be configured to monitor a user's gaze direction, or determine an angle and direction in which a user's head is facing. Data received from such sensors may be used to determine whether a user is looking at an object within the VR environment. As another example, one or more sensors may be configured to determine hand location and motion. Data received from such sensors may be used to determine whether a user is touching a VR object in the VR environment, e.g., picking up a virtual product from a virtual shelf within a virtual store) and ([0096] In some implementations, the system may further output, by the visualization system, a virtual image of an artificial intelligence assistant. For example, in some cases a virtual image of an artificial intelligence assistant may be automatically displayed when a user wears a VR headset or other device. In this example, requests from a user to view an object may be directed to the artificial intelligence assistant, as illustrated below with reference to As another example, a virtual image of an artificial intelligence assistant may be displayed in response to receiving a request from the user to view an object. The user can interact with the 3D image through the artificial intelligence assistant. An example artificial intelligence assistant is illustrated in FIG. 5 below).  Webb teaches the system tracking the user’s interaction and gaze within the virtual environment, and a trigger, such as a request from a user to view an object, causes an artificial intelligence assistant to appear, as seen in Fig. 5A-5D.
in response to identifying the contextual trigger, generating a visual representation of one of the contextual CGR digital assistants based on context (see [0096] & [0104-0107], in reference to Fig. 5A-5D, wherein in response to a trigger by a user requesting to see a particular item, a digital assistant 502b appears in context of being able to answer questions by the user, and gives information as well as allowing for display of data in response to the user’s request).
presenting a CGR scene by displaying the visual representation of the one of the contextual CGR digital assistants, wherein the visual representation provides information associated with the contextual trigger (see [0096] & [0104-0107], in reference to Fig. 5A-5D, wherein in response to a trigger by a user requesting to see a particular item, a digital assistant 502b is presented and gives information as well as displaying an image detailing information relating to the particular component requested by the user).
Webb does not explicitly teach selecting a visual representation of the one of the plurality of contextual CGR assistants, i.e., that there is a selection of one of a plurality of CGR digital assistants.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb’s AR/VR system including a digital assistant to allow for selection of a digital assistant, as taught by Woods, as the references are in the analogous art of AR/VR systems including a digital assistant appearing in response to a contextual trigger by a user.  An advantage of the modification is that it achieves the result of explicitly allowing for selection of a digital assistant based on context, such as a female assistant to translate signs or selecting of different assistant.
Webb and Woods do not explicitly teach selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on at least one contextual meaning of the visual representation of the one of the plurality of contextual CGR digital assistants.
However, Wood obviously teaches selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on at least one contextual meaning of the visual representation of the one of the plurality of contextual CGR digital assistants (see [0287], in reference to Fig. 139A, wherein a user selects a woman presentation configuration to be his or her digital assistant in virtual avatar form in context to allow for translation of foreign 
To cure the deficiencies of Webb and Wood, Nurg explicitly teaches teach selecting a visual representation of the one of the plurality of contextual CGR digital assistants based on context (see p. 100, introduction; user interacting with virtual assistant as contextual triggers), (see p. 102-103, C. Avatar; in reference to Fig. 2, wherein a CGR digital assistant of an avatar is selected based on the context of age)
and at least one contextual meaning of the visual representation of the one of the plurality of contextual CGR digital assistants (see p. 103, 1st paragraph; in reference to Fig. 2, wherein a CGR digital assistant of an avatar is selected based on the context of age, and the elderly or young traits of the avatars is use to select one of the avatars to match the age traits of the user).
Webb, Woods, and Nurg teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Wood’s digital assistant system to explicitly include selecting a visual representation of one of a plurality of CGR digital assistants based on both a context such as age and at least a contextual meaning such as elderly or young, as taught by Nurg, as the references are in the analogous art of computer digital assistants.  An advantage of the modification is that it achieves the result of selecting a digital assistant that best matches a user based on contextual meaning traits of the digital assistant, such as matching older digital assistants with older users.
Re claim 3, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein obtaining the image data characterizing the field of view capturing using the image sensor includes obtaining the image data characterizing the field of view captured by the image sensor integrated into the device (see [0110], wherein the VR headset includes a camera configured to obtain photographic images).
Re claim 4, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein the contextual trigger for the one of the plurality of contextual CGR digital assistants is identified in response to receiving an input from a user through an input device connected to or integrated into the device (see [0072] & [0077], voice recognition system as an integrated device for identifying voice commands) and (see [0083[, [0098], wherein sensors are integrated within the VR headset or VR system to monitor a user’s gaze input or movements/gesture input).

detecting the eye gaze of the user proximate to an object in the field of view; and
activating the contextual trigger associated with the object 
(see [0083], [0097-0098], wherein a user’s eye gaze is tracked by a sensor to identify that a user is looking at a particular object in the field of view for a significant amount of time as an gesture input (contextual trigger), as well as in combination with other gestures such as voice and hand gestures), (see [0099], wherein in response to the gesture input trigger, the system outputs an image), and (see [0096], wherein a request from a user to view an object causes a virtual image of an artificial intelligence assistant to appear).
	Re claim 6, Webb and Woods and Nurg teaches claim 4.  Furthermore, Webb teaches the input device includes an audio input device, and identifying in the image data the contextual trigger for the one of the plurality of contextual CGR digital assistants includes activating the contextual trigger according to input received using the audio input device (see [0092-0093], wherein using a voice recognition system (audio input device), an image data contextual trigger is identified such as a breaker box and voice commands to show the breaker box model) and (see [0096], wherein a voice request from a user to view an object triggers a virtual image of an artificial intelligence assistant to appear).
	Re claim 7, Webb and Woods and Nurg teaches claim 4.  Furthermore, Webb teaches the input device includes an inertial measurement unit (IMU) to obtain body poses of the user 
And identifying in the image data the contextual trigger for the one of the plurality of contextual CGR digital assistants includes:
deriving from the body poses positions of body portions of the user, wherein the positions of body portions indicate an interest in a subject in the image data; and activating the contextual trigger associated with the subject in the image data (see [0083], [0098], hand gestures sensed and tracked such as raising arm in the direction of an area of interest in the image data) and (see [0098-0100], wherein the system outputs an image based on the gesture) and (see [0096], wherein a tracked request from a user to view an object triggers a virtual image of an artificial intelligence assistant to appear).
	Furthermore, Woods explicitly teaches IMU (see [0168], inertial measurement units).  For motivation, see claim 1.
	Re claim 8, Webb and Woods and Nurg teaches claim 4.  Furthermore, Webb teaches the input device includes one or more cameras associated with an HMD worn by the user to obtain the field of view associated with the user (see [0110], wherein the VR headset includes a camera configured to obtain photographic images).
and identifying in the image data the contextual trigger for the one of the plurality of contextual CGR digital assistants includes:
generating pose information for the user based on the field of view (see [0083], angle direction user’s head is facing, and determine hand location and motion)

and activating the contextual trigger associated with the subject in the image data (see [0098-0099], output a 3D image based on received input directed to an object in a field of view as a trigger).
Re claim 9, Webb and Woods and Nurg teaches claim 1.  Furthermore, Nurg teaches wherein the visual representation of the one of the plurality of contextual CGR digital assistants has the at least one contextual meaning (see p. 103, 1st paragraph; in reference to Fig. 2, wherein a visual representation of CGR digital assistant of an avatar is selected as an elderly or young assistant such as in Fig. 2a and 2b).  For motivation, see claim 1.
Re claim 10, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein the context includes at least one of a calendar event associated with a user or a location of the device ([0090] FIG. 3 shows an example illustration 300 of tracked user behavior during a process for deriving modifications to a virtual reality system, e.g., process 200 described above with reference to FIG. 2. The example illustration 300 shows logged actions of a user as the user walks through a VR store environment 302. In this example illustration, the path 304 travelled by the user has been logged, as well as the direction 306 in which the user was looking at various intervals of time. Such user actions may be used to derive modifications to the VR environment 304, as described in more detail above with reference to FIG. 2) and ([0082] The system logs user actions in a virtual reality (VR) system (step 202). For example, a user may be wearing a VR headset or other device that immerses the user into a VR environment. As the user explores the VR environment, the system may track or log their actions. User actions may include one or more of (i) a path traveled by user in the VR environment, or (ii) user interactions with objects in the VR system. As an example, a user may be immersed into a VR environment representing a store. As the user explores the store, e.g., walking up and down various aisles, the system may track the path they travel and objects they interact with. An example of logged user actions in a VR system is discussed below with reference to FIG. 3).  Webb teaches wherein the context includes a location of the device (headset) as a user walks around exploring a virtual environment.
Re claim 11, Webb and Woods and Nurg teaches claim 1.  Furthermore, Woods teaches displaying on the one or more displays an animation of the visual representation of the one of the plurality of contextual CGR digital assistants providing the information to a user, including adjusting the animation according to the context (see [0287], in reference to Fig. 139A-139G, wherein the digital assistant provides information to a user such translation, playing a game, showing weather forecast helping with shopping items, etc.  As shown in the Figures, such as 139A and 139B, for example, the digital assistant in 139A points to a sign, while in 139B, the digital assistant is animated differently such as playing rock/paper/scissors with a user.  Thus, the digital assistant is considered to be animating according to the context, such as making hand gestures to play rock/paper scissors when in a game context).  For motivation, see claim 1.
Re claim 12, Webb and Woods and Nurg teaches claim 11.  Furthermore, Webb teaches determining that the user has received the information; and ceasing to display at least one of the animation or the visual representation of the one of the plurality of contextual CGR digital assistants in the CGR scene (see Fig. 5A-5D, in reference to [0096], [0104-0106], wherein in Fig. 
Re claim 14, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb teaches wherein the device includes at least one of a head mounted display, a mobile phone, a tablet, or a drone (see [00892], VR headset).
Claims 15 and 17 claim limitations in scope to claims 1 and 3 and are rejected for at least the reasons above.
Claims 18 and 20 claim limitations in scope to claims 1 and 3 and are rejected for at least the reasons above.

Claims 2, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 20180307311) in view of Woods et al. (US 20180239144), Nurgaliyev et al. (“Improved Mult-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Asistant,” hereinafter “Nurg”), and Miller et al. (US 20180164877).
Re claim 2, Webb and Woods and Nurg teaches claim 1.  Furthermore, Webb and Woods and Nurg do not explicitly teach wherein obtaining the image data characterizing the field of view captured by the image sensor includes receiving the image data characterizing the field of view captured using the image sensor on a second device, distinct from the device.
The companion computing device 302 can include counterpart elements to the parent computing device 104 described in Subsection A.2. For instance, the companion computing device can include a collection of environment-sensing devices 304, including one or more companion cameras (306, . . . , 308), and a companion IMU 310. The companion camera(s) (306, . . . , 308) provide companion image information that depicts the environment 108 in visual form from the vantage point of the companion computing device 302. The companion IMU 310 captures companion movement information which expresses the movement of the companion computing device 302 within the environment 108), ([0101] A handheld companion computing device (such as a smartphone) can provide a mixed reality presentation to the user in different ways. In one way, the handheld companion computing device can use its camera(s) to capture image information of the environment. The handheld companion computing device can then overlay the computer-generated virtual objects onto the image information captured by the camera(s), at appropriate respective positions on its display screen), and ([0044] In a related use scenario, the parent user 106 himself or herself manipulates a companion computing device, such as the representative companion computing device W 114. The companion computing device W 114 can receive the parent map information 128 from the parent computing device 104 and perform any of the functions attributed above to the companion computing device X 116. For instance, the companion computing device W 114 can track its pose within the environment 108 based on the parent map information 128. Further, the parent user 106 can utilize the parent computing device 104 to view a scene from a first vantage point, and can utilize the companion computing device W 114 to simultaneously view the same scene from a second vantage point. The parent user 106 can also optionally control the scene via the companion computing device W 114. Further still, the companion computing device W 114 can interact with the same set of applications as the parent computing device 104, or a different set of applications).  Miller teaches wherein obtaining the image data characterizing the field of view captured by the image sensor includes receiving the image data characterizing the field of view captured using the image sensor on a second device, distinct from the device (a companion device distinct from a parent device to capture fields of view using camera image sensors).
Webb, Woods, Nurg, and Miller teaches claim 2.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Woods and Nurg’s ar/vr system of capturing image data to use a second device for capturing the field of view, as taught by Miller, as the references are in the analogous art of AR/VR systems using head mounted displays.  An advantage of the modification is that it achieves the result of using a secondary device to perform secondary tasks such as complementing the image data captured from the first device by using image data captured by the second device to display a more accurate computer generated environment.
Claims 16 and 19 claim limitations in scope to claim 2 and are rejected for at least the reasons above.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US 20180307311) in view of Woods et al. (US 20180239144), Nurgaliyev et al. (“Improved Mult-user Interaction in a Smart Environment through a Preference-Based Conflict Resolution Virtual Asistant,” hereinafter “Nurg”), and Zahn et al. (US 20180034867).
Re claim 13, Webb and Woods and Nurg teaches claim 1.
Webb and Wood and Nurg do not explicitly teach further comprising providing audio output using a plurality of speakers, the audio output spatially corresponding to a location associated with the one of the plurality of contextual CGR digital assistants in the field of view.
However, Zahn teaches providing audio output using a plurality of speakers ([0029] The HMD device 100 may also include various sensors and related systems to provide information to the processor 108. Such sensors may include, but are not limited to, one or more inward facing image sensors 112, 114, one or more outward facing image sensors 116, 118, an inertial measurement unit (IMU) 122, and one or more microphones 130. The HMD device 100 also may include stereo loudspeakers 140R and 140L to broadcast audio to the wearer. The one or more inward facing image sensors 112, 114 may be configured to acquire image data in the form of gaze tracking data from a wearer's eyes (e.g., sensor 112 may acquire image data from one of the wearer's eyes, and sensor 114 may acquire image data from the other of the wearer's eye)
the audio output spatially corresponding to a location associated with the one of the plurality of contextual CGR digital assistants in the field of view ([0060] Continuing with an example in which user 16 and third recipient Carlos are having a verbal conversation as part of a private communication session, HMD device 100 may receive recipient content in the form of audio data representing speech of Carlos that is captured by the third recipient computing device 28. In some examples, such audio data from third recipient computing device 28 may be broadcast by HMD device 100 to user 16 in a manner that causes the user to perceive the audio data as originating at a location of the corresponding third avatar 358 in the living room 300. For example, stereo speakers of the HMD device 100 may produce three dimensional audio output comprising audio output that provides the illusion that sound is originating from a particular location in the living room 300. In the example of FIG. 3, the audio data from third recipient computing device 28 may be broadcast by HMD device 100 as three dimensional audio output that causes the user 16 to perceive the audio data as originating at the third avatar 358 in the living room 300). Zahn teaches the audio output spatially corresponding to a location associated with the one of the plurality of contextual CGR digital assistants in the field of view (audio is outputted spatially in the location of the avatar so as to perceive the audio data as originating from the avatar (CGR digital assistant).
Webb, Woods, Nurg, and Zahn teaches claim 13.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Webb and Woods and Nurg’s ar/vr system with a head mounted display to explicitly include speakers that receive audio data appearing to come spatially from a computer generated avatar, as taught by Zahn, as the references are in the analogous art of AR/VR systems of display CGR content and receiving audio from an avatar.  An advantage of the modification is that it achieves the result of allowing for the audio output to correspond spatially from the direction of an avatar.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER HOANG/Primary Examiner, Art Unit 2616